—Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered March 22, 1995, convicting defendant, after a jury trial, of murder in the second degree (two counts), attempted murder in the second degree, and robbery in the first degree (two counts), and sentencing him to two concurrent terms of 25 years to life, consecutive to a term of 8Vs to 25 years and concurrent with two concurrent terms of 8Vs to 25 years, unanimously affirmed.
Defendant’s challenge to the court’s identification charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court delivered a full and complete identification charge.
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.